OPINION — AG — (1) A MEMBER OF A BOARD OF EQUALIZATION OF A COUNTY IS AN OFFICER OF A COUNTY, AND HENCE AT THE EXPIRATION OF HIS TERM OF OFFICE AS SUCH MEMBER HE IS NOT ELIGIBLE TO BE AGAIN APPOINTED AS A MEMBER OF SAID BOARD UNTIL A PERIOD OF AT LEAST TWO YEARS HAS EXPIRED. (2) THE OFFICIAL ACTS OF A MEMBER OF THE BOARD OF EQUALIZATION OF A COUNTY DURING HIS TERM OF OFFICE AND UNTIL HIS SUCCESSOR HAS BEEN APPOINTED AND QUALIFIED ARE VALID AS THE ACTS OF A DE JURE OFFICER. IN THIS CONNECTION ATTENTION IS CALLED TO ARTICLE XXIII, SECTION 10 OKLAHOMA CONSTITUTION WHICH IN PART PROVIDES THAT " ALL OFFICERS WITHIN THE STATE SHALL CONTINUE TO PERFORM THE DUTIES OF THEIR OFFICE UNTIL THEIR SUCCESSOR SHALL BE DULY QUALIFIED ". (3) IF SUCH BOARD MEMBER RESIGNS (51 O.S.H. 8, 51 O.S.H. 9) PRIOR TO THE EXPIRATION OF HIS REGULAR TERM OF OFFICE OR WHILE SERVING AS A HOLD OVER MEMBER, HE CEASES TO BE A MEMBER OF THE BOARD. CITE: 51 O.S.H. 15, 68 O.S.H. 15.38, ARTICLE VI, SECTION 13 (FRED HANSEN)